DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9-17-2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 11-15, 17 and 19-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Applicant's election with traverse of a battery comprising a negative sheet comprising a negative current collector and a negative electrode film comprising an active material comprising carbon in the reply filed on 7-21-2021 is acknowledged.                                            Claim Rejections - 35 USC § 112
Claims 11-13, 17 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the porosity P of the negative electrode of 20-65%, does not reasonably provide any amount of the porosity of the negative electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 19 is rejected because the claim should cite “5.5 mAh/cm2”.           Claims 21 and 23 are rejected because it is unclear what is meant by the squiggly lines.           Claim 22 is rejected because the claim should cite “2.0 g/cm3”.                                             Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, 17 and 19-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (EP 3232497).  [teaching 20-65%, claims 14-15].  Lim et al. teaches on page 3, [0014-0015], that the lithium oxide primary particle may have a diameter D50 0.01-1 um and the secondary particle may have a diameter D50 2-20 um [teaching 4-20 um, claim 17]. Lim et al. teaches in [0016-0018], that the lithium titanium oxide primary particle and secondary particle are a porous particle having a plurality of pores formed on a surface and in a body of the particle. Lim et al. teaches on page 8, [0065], a battery comprising an anode comprising carbon black, PVDF and LTO [claim 26]  having a pore volume of 0.1 cm3/g and the ratio of the miso pore was 25% coated on a surface of a copper current collector.  A loading amount of the negative electrode 1.1 mAh/cm2 [teaching 0.5-7.0 mAh/cm2, claim 19].                                                                                    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727

/Laura Weiner/Primary Examiner, Art Unit 1727